Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED CORRESPONDENCE
This is in response to the amendment filed 10/10/2022 for Application No. 17/430,172.  By the amendment, claims 1-11 are pending and being amended.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hata, cited in the prior Office action.
Regarding claim 1, a reducing gearset (see at least Figure 7) comprising: 
a sun gear (30) and a mobile ring gear (40) both in rotation relatively to a longitudinal axis (i.e., axis of shaft 2, hereinafter “axis2”); and 
a flexible planet carrier (10) that is fixed in rotation relatively to the longitudinal axis (axis2), the planet carrier (10) carrying planet gears (20) that are engaged with the sun gear (30) that the planet gears (20) surround and with the ring gear (40) that surrounds the planet gears (20), 
the planet carrier (10) being connected to a case (60) that surrounds the planet carrier (10) by at least two first and second separate connections (see Fig. 7 and annotated Fig. 1B below, i.e., the first connection is made up of at least springs 110, teeth 61 and teeth TOC60, hereinafter “connection1”; and second connection is made up of at least spring 120, friction member 130 and thrust faces 10c, 10d, hereinafter “connection2”) that are spaced along the longitudinal axis (i.e., in an axial direction of shaft 2 or axis2), with means to pretension the planet carrier (10) between the first and second connections (connection1; connection2) in torsion (i.e., the pretension in torsion between the casing 60 and carrier 10 via the connections caused by springs 110 and 130).

    PNG
    media_image1.png
    524
    476
    media_image1.png
    Greyscale

Annotated Figure 1B

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Hata as applied to claim 1 above, and further in view of Venter, cited in the prior Action.
Regarding claims 10 and 11, Hata discloses the reducing gearset according to claim 1 but does not disclose that the reducing gearset is for a turbomachine or turbojet.  
Venter discloses an epicyclic gear or reducing gearset 4 that is used in the field of turbomachines such as aircraft gas turbines. See Col. 1, lines 28-57; Figures 1 and 2.  The use of planetary gearings in turbomachines and turbojets as seem are well known in the art. It would have been obvious to an ordinary skill in the art before the effective filing date of the invention for Hata to incorporate the reducing gearset in a turbomachine or turbojet as taught by Venter in order to provide multiple gear ratios. Col. 1, lines 28-57.

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 2, the prior art of record fails to disclose or render obvious a reducing gearset having the combination features recited in 1 and particularly the limitations required by claim 2.
Claims 3-9 are allowable as being dependent upon the allowable base claims.

	Response to Amendment	
The amendment filed on 10/10/2022 has been entered.  Applicant’s amendments have overcome the objection of claims 1-11 and the rejection of claims 1-11 being rejected under 35 U.S.C. §112(b) indicated in the prior Office action. The objection and rejection of the claims have been withdrawn.

Response to Arguments
Applicant's arguments, see Remarks filed on 10/10/2022, with respect to claims 1-4 and 7-9 being rejected under 35 USC §102(a)(1) by Hata and claim 5 being rejected under 35 USC §103 over Hata and Davies, claim 6 over Hata have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.
However, Applicant’s arguments with respect to claims 1, 10 and 11 have been considered but are moot because the new ground of rejection does not rely on the interpretations applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the rejections above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tinh DANG whose telephone number is (571)270-1776. The examiner can normally be reached Monday - Friday, 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on Mon-Friday from 9AM-5PM at (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TINH DANG/Primary Examiner, Art Unit 3659